Citation Nr: 1507414	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  10-18 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder, to include degenerative disc disease (DDD) and arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1975 to June 1979 and from February 1991 to July 1991.  He also had service in the Reserves.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the RO in Houston, Texas, which denied service connection for a low back disability.  The Veteran testified before the undersigned Veterans Law Judge at a December 2014 Travel Board hearing in San Antonio, Texas.  The hearing transcript has been associated with the record.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current disability of arthritis of the lumbar spine.

2.  During service the Veteran injured his low back while lifting heavy ammunition boxes.

3.  The Veteran has experienced "continuous" symptoms of a lumbar spine disability since service separation.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for a lumbar spine disability of arthritis have been met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 1137, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  In this decision, the Board grants entitlement to service connection for a lumbar spine disability.  As such action represents a complete grant of the Veteran's claim, further discussion of VA's duties to notify and to assist is unnecessary at this time.

Service Connection for a Low Back Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The U.S. Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran asserts that he currently suffers from a low back disability caused by strain placed on his back from carrying excessively heavy ammunition rounds in service.  Initially, the Board finds that the Veteran is currently diagnosed with the disability of lumbar spine arthritis.  The reports from a May 2009 VA spinal examination and August 2009 supplemental opinion reflect that the Veteran has been diagnosed with the lumbar spine disabilities of arthritis and DDD.

Next, the Board finds that the Veteran sustained an injury to his low back in service.  The Veteran's DD Form 214 reflects that he was a cannon crewman in service.  At the December 2014 Travel Board hearing, the Veteran credibly testified that he repeatedly strained his back while carrying 100 pound ammunition rounds in active service.  A March 1978 service treatment record reflects that the Veteran reported to the Army dispensary to obtain treatment for a low back injury he had sustained seven days earlier.  The record notes that the Veteran injured his back while lifting ammunition boxes.   

Finally, the Board finds that the weight of the medical and lay evidence of record is at least in equipoise on the question of whether the Veteran has had continuous symptoms of a lumbar spine disability of arthritis since separation from service.  The evidence weighing against a finding of continuous symptoms since service separation includes an August 2009 addendum opinion to a May 2009 VA spinal examination report.  The record reflects that the VA examiner opined that the Veteran's arthritis and DDD were not related to service because there were no notations of arthritis and/or DDD in the service treatment records.  Such requirement that the disability be shown in the service treatment records before the lay assertion of in-service injury or symptoms is "corroborated" constitutes legal error.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (stating that "the Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (the Board may weigh the absence of contemporaneous medical evidence in service as a factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence of onset of symptoms in service lacks credibility merely because it is unaccompanied by contemporaneous service treatment/medical record evidence).

Further, the August 2009 addendum opinion is conclusory in nature and advances essentially no basis for the conclusions drawn.  No specific cause of the Veteran's low back disabilities was advanced.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).  For these reasons, the May 2009 VA spinal examination and August 2009 addendum opinion are of little probative value. 

Evidence in favor of the claim includes service treatment records which reflect that the Veteran sought treatment for low back pain in March, April, and May 1978.  In a March 1979 medical history report, the Veteran specifically noted that he was experiencing recurrent back pain.  The Veteran again reported having recurrent back pain in a January 1990 medical history report.  The physician's summary to the January 1990 report notes that "recurrent back pain refers to lifting artillery rounds while in the Army in 1979."  In a medical record release form received by VA, the Veteran advanced that he had received treatment from a private physician for his back disabilities from 2000 to 2009.  Records received from the private physician reflect that the Veteran had been receiving treatment since at least 2006, and that his back pain was characterized as chronic.

At the December 2014 Travel Board hearing, the Veteran credibly testified that he first injured his back in service, and that symptoms of a back disability have continued and steadily worsened since service separation.  The worsening symptoms reported included reduced range of motion, an inability to sit for long periods of time, pain, and numbness.   

Further, the Veteran's wife credibly testified at the December 2014 Travel Board hearing that she had known the Veteran prior to service induction.  She testified that the Veteran did not have any back issues prior to service.  She further testified that she first noticed the Veteran's back problems when he would return from the field in immense pain, and that during service she would regularly treat the Veteran's back by rubbing it, using different types of pads, and applying a variety of ointments.  She also testified that she had performed similar such treatments on the Veteran from service separation to the present.  

When considered with the medical evidence of record, the Veteran's credible testimony that he had continuous symptoms of a low back disability, including pain, from the time he reported to the Army dispensary after injuring his low back while carrying ammunition boxes in 1978 until the present, along with his wife's supporting testimony, is sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of a lumbar spine disability since service separation which was later diagnosed as arthritis.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service).  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured his low back lifting heavy ammunition boxes in service and has experienced "continuous" symptoms of a lumbar spine disability of arthritis since separation from his first period of service in June 1979.  As such, the criteria for presumptive service connection for arthritis of the lumbar spine under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms have been met.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  As service connection has been granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2002).


ORDER

Service connection for a lumbar spine disability of arthritis is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


